Stone Harbor Investment Funds 31 West 52nd Street, 16th Floor New York, NY 10019 BY EDGAR September 21, 2016 U.S. Securities and Exchange Commission treet N.E. Washington, DC 20549-0213 RE: Stone Harbor Investment Funds (the “Registrant”) File Nos. 811-22037 333-141345 Dear Sir/Madam: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933, as amended, is certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust effective September 16, 2016, do not differ from those filed in the Post-Effective Amendment No. 29 on September 16, 2016, which was filed electronically. Please address any comments or questions to the attention of the undersigned at (212) 548-1021. Sincerely, /s/ Adam J. Shapiro Adam J. Shapiro Secretary
